Citation Nr: 0931986	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  06-04 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for loss of vision of right 
eye.  


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from January 1942 to April 
1950 and from July 1950 to January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in May 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California, denying the veteran's claim for 
service connection for loss of vision of the right eye.  

Pursuant to 38 U.S.C.A. § 7109 (West 2002) and 38 C.F.R. 
§ 20.901 (2008), the Board sought and obtained an opinion 
from an independent medical expert as to matters raised by 
the instant appeal.  Such opinion was received by the Board 
in June 2009 and in July 2009, the Board advised the Veteran 
in writing that he had a sixty-day period in which to review 
the opinion and provide evidence and/or argument in response.  
The Veteran thereafter replied, with such reply being 
received by the Board in August 2009.  Therein, he submitted 
additional evidence and/or argument and specifically waived 
his right to have his case remanded to the RO for review and 
acknowledged the Board's right to consider any newly 
submitted evidence in the first instance and deny the appeal.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence and information necessary to substantiate his claim 
and has been notified of what evidence he should provide and 
what evidence VA would obtain.  

2.  Loss of vision of the right eye did not originate in 
service or for years following the veteran's last discharge 
from service and is unrelated to his periods of military 
service or any event thereof, including but not limited to 
elevated sedimentation rates obtained on laboratory studies 
in service.  


CONCLUSION OF LAW

Loss of vision of the right eye was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the instant appeal, the Board notes that there is no issue 
as to providing an appropriate application form or 
completeness of the application.  Written notice of the 
information and evidence needed by the Veteran to 
substantiate and complete his claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the appellant was 
provided to him through the RO's VCAA letter of April 2005.  
The Veteran was advised of the Court's holding in 
Dingess/Hartman by the RO's March 2006 correspondence.  

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the initial VCAA notice letter was furnished 
to the Veteran prior to the RO's initial adjudication of the 
claim at issue in May 2005, in accord with Pelegrini.  
However, full VCAA notice, and in particular that pertaining 
to Dingess-Hartman, was provided only after entry of the 
initial rating action.  Any error in the timing of the notice 
provided was, however, cured by the VA's furnishing 
appropriate, complete VCAA notice, followed by the RO's 
issuance of a supplemental statement of the case in December 
2007.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of a supplemental statement of the case to cure 
timing of a notification defect).  

The U.S. Court of Appeals for the Federal Circuit has 
previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme 
Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).  In this case, the Veteran does not plead any 
error with respect to the content or timing of the VA's duty 
to notify.

Regarding the VA's compliance with its duty to assist 
obligation, all pertinent examination and treatment records 
have been obtained and made a part of the appellant's claims 
folder to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the record includes the veteran's service treatment records, 
in addition to a variety of examination and treatment records 
compiled by VA and non-VA sources during post-service years 
and multiple medical articles.  Moreover, the Veteran does 
not indicate that any medical record or other evidence is 
absent from the claims folder.  

As to any duty to provide an examination and/or opinion 
addressing the question of current disability and the 
existence of a nexus between current disablement and service, 
the Board notes that, in the case of a claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
act of service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

In this instance, the Veteran was afforded a VA medical 
examination in April 2007 as to his claim for service 
connection for vision loss of the right eye, with a further 
VA examination being undertaken in June 2007.  The June 2007 
entailed only a review of the claims folder, followed by 
entry of a medical opinion by the reviewer.  Such 
examinations were comprehensive in scope and the opinion 
obtained was based on a review of the examination findings 
and medical history, although it appears that not all prior 
medical records were considered by the VA examiner who 
offered medical opinion.  On that basis, the Board sought and 
obtained an opinion from an independent medical expert in the 
field of rheumatology, whose opinion was based on a complete 
review of the veteran's claim folder.  Notice is taken that 
additional questions were also directed to an expert in the 
field of ophthalmology, but conditioned on the 
rheumatologist's response as to whether the veteran's 
temporal arteritis originated in service.  Given that it was 
determined that the veteran's temporal arteritis did not 
originate in service, no opinion was sought or obtained from 
the ophthalmologist.  On the basis of the foregoing, the 
Board finds that there is no duty to provide any further 
medical examination or to obtain any supplementary medical 
opinion.  Id.; see also Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).  

The Board thus holds that VA has satisfied its duties under 
the VCAA.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection also may be granted 
for any disease initially diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

38 U.S.C.A. § 1154(b) (West 2002) provides that, in the case 
of a veteran who engaged in combat with the enemy during a 
period of war, and the claimed disease or injury is combat- 
related, lay evidence of in-service incurrence or aggravation 
of a disease or injury shall be accepted if consistent with 
the circumstances, conditions, or hardships of such service, 
notwithstanding the lack of official record of such 
incurrence or aggravation during service. In this instance, 
the appellant alleges combat service, but he does not contend 
that his prostate cancer is of combat origin.  Notice is 
taken, too, that 38 U.S.C.A. § 1154(b) does not address the 
questions of the existence of a present disability or of a 
nexus between such disability and service, both of which are 
required for a grant of service connection.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  In this instance, the 
Veteran does not allege that his vision loss of the right eye 
is combat-related, and, thus, the § 1154 is not dispositive 
under the facts of this case.  

The veteran's primary contention is that an elevation of his 
erythrocyte sedimentation rate (ESR) was identified on 
several occasions during the course of his extended active 
service, for which in-service medical personnel made no 
determination as to the cause and administered no treatment.  
The Veteran alleges that he lost the vision in his right eye 
as a result of the underlying disorder related to the 
elevated ESR in service.  

Service treatment records are negative for any loss of vision 
of the right eye.  Visual acuity was correctable 20/20 
bilaterally for near and far vision throughout active 
service.  On the veteran's retirement medical examination, no 
abnormality of distant vision was indicated; near visual 
acuity was found to be defective, but correctable to 20/20, 
with corrective lenses already in use.  

As reflected in an April 1959 Report of Medical Examination, 
the Veteran had a sedimentation rate of 23 mm/hour, and a 
July 1959 Chronological Record of Medical Care indicates that 
the Veteran had a history of elevated ESR levels.  
Thereafter, an April 1960 Report of Medical Examination notes 
that the Veteran had a sedimentation rate of 22 mm/hour, and 
a March 1968 Report of Medical Examination discloses a 
sedimentation rate of 24 mm/hour.  Then, as reflected in an 
April 1969 Report of Medical Examination, the Veteran had a 
sedimentation rate of 2 mm/hour.  

In an outpatient treatment note, dated in January 1995, 
compiled by the service department, the existence of diplopia 
of two hours' duration, with no history of same, was noted.  
Also diagnosed at the time were possible transient ischemic 
attacks.  

In a February 1995 letter by Dr. M.P., Deputy Chief of 
Ophthalmology, it was indicated that the Veteran had recently 
received a diagnosis of temporal arteritis, based on temporal 
artery biopsy in January 1995.  

VA medical treatment records spanning the period from 
November 2001 to May 2005 reflect that the continued entry of 
a diagnosis of temporal arteritis with loss of vision, right 
eye, for which prednisone was prescribed.  Also indicated 
therein were diagnoses of diplopia, astigmatism, presbyopia, 
and cataracts.  

On file are excerpted portions of medical articles obtained 
in September 2005 from an internet site, Medline Plus, 
indicating, among other things, the definition, causes, 
incidence, and risk factors for temporal arteritis.  The 
cause of temporal arteritis was therein noted to be unknown, 
but with the assumption that it was at least in part an 
effect of an immune response.  Blood tests were therein noted 
to be nonspecific, with sedimentation rate and C-reactive 
protein values almost always being very high.  Also therein 
set forth were data regarding ESR values.  

The Veteran was afforded a VA eye examination in April 2007, 
at which time the clinician reviewed the claims file.  
Notation was made by the clinician of the veteran's temporal 
arteritis diagnosis and resulting loss of vision of the right 
eye.  After a physical examination, the clinician diagnosed 
the Veteran as having optic atrophy with visual field loss of 
the right eye, which had progressively worsened throughout 
the years.  She also stated that said visual impairment was 
"as likely as not a result of temporal arteritis."  The 
clinician did not address whether the veteran's current right 
eye disorder was causally related to his elevated ESR levels 
during service in 1959, 1960 and 1968.  

Of record is a June 2007 VA examination report, where the 
clinician reviewed the claims file and noted that in 1959 and 
1960 the veteran's ESR "was mildly above normal."  The 
examiner indicated that for an adult male, a normal ESR fell 
between zero to 15 mm, where the veteran's ESRs amounted to 
23 mm/hour and 22 mm/hour in 1959 and 1960, respectively.  He 
also stated that "there is no mention at that time of this 
being abnormal or of any concern.  Also, the ESR was not 
measured during his retirement physical.  So we do not know 
if it went up or down or did not change between 1960 and 
1971."  (Emphasis added).  Based on these data, the examiner 
offered his "opinion that the mildly elevated ESR was not 
the first manifestation of the current temporal arteritis."  
He also stated that temporal arteritis "typically occurs in 
older individuals and comes on fairly rapidly and is a true 
emergency for the patient[']s vision and overall well 
being."  

Although the July 2007 VA examiner offered his opinion that 
the veteran's elevated ESR levels during service did not 
appear to represent the first manifestations of his current 
temporal arteritis, the clinician did not appear to have 
considered all of the pertinent evidence of record 
potentially favorable to the veteran's claim, namely, the 
March 1968 service treatment record disclosing a continued 
and further elevated ESR reading of 24mm/hour.  

Also of record are excerpts from a medical treatise, received 
by the RO in November 2007, which discuss temporal arteritis, 
its pathology, diagnosis and treatment.  In particular, this 
excerpt indicates that "[t]he onset may be acute or gradual 
and may stimulate an infection as an influenza-like syndrome, 
with low-grade fever, malaise, anorexia, severe weakness, and 
weight loss."  (Emphasis added).  Its cause was therein 
shown to be unknown, with data suggesting that an autoimmune 
reaction was involved.  This document also noted that 
"[s]erious complications include . . . transient blurring, 
diplopia, and transient or permanent blindness. . . . Half of 
the patients have ocular symptoms and 40% have visual loss.  
When visual loss occurs, it is bilateral in 75%.  Prompt 
recognition of the condition and early treatment may reduce 
the frequency of blindness to 5 to 10%."  It further set 
forth that "[t]he ESR is always highly elevated during an 
active phase; levels > 100 mm/h . . . are common."  

Due to the complexities of the issue presented, this matter 
was referred to an independent medical expert by the Board in 
April 2009.  The opinion, dated in June 2009, is as follows:

I am writing to your recent (sic) concerning a 
case of patient with temporal arteritis who at 
the time of his service had a modestly elevated 
sedimentation rate.  The question I will address 
is as follows:

Is it at least as likely as not (50 percent or 
greater probability) that the veteran's temporal 
arteritis is casually (sic) related to any 
incident of service, to include the elevated 
sedimentation rate levels documented in service 
medical records in April 1959, April 1960 and 
March 1968?

Temporal arteritis is an inflammatory disease of 
unknown origin characterized by a variety of 
local and systemic symptoms related primarily to 
vasculitis of vessels in the cranial circulation.  
This disease occurs primarily in older 
individuals and can be manifest by systemic 
complaints (e.g., fever, pain, weight loss, etc.) 
as well as symptoms such as headache, visual loss 
and jaw claudication.  In general, patients with 
this condition have significantly elevated 
sedimentation rates although some patients may 
have low or normal sedimentation rates and still 
have the disease demonstrated by biopsy.  

As a test, the sedimentation rate is very non-
specific and occurs with a wide range of 
conditions that include infections (both acute 
and chronic), inflammatory diseases and 
malignancy.  This test depends on levels of 
various proteins in the blood and can fluctuate 
widely in an individual.  Furthermore, the 
sedimentation rate varies with the age and sex of 
the individual as well as performance factors 
with the assay.  While the sedimentation rate is 
a usual, albeit non-specific measure of 
inflammation, the test is crude.  

The interpretation of the sedimentation rate is 
dependent on the clinical circumstances and, 
without more information about this case, it 
would not be possible to know whether the patient 
ever had any other conditions (e.g., upper 
respiratory tract infection, sun burn) that could 
have elevated the sedimentation rate.  However, 
the elevations in question are extremely low and 
would not have merited attention.  Indeed, 
depending on the method in which the test was 
performed, the levels would be in the normal 
range.  Given the age of the patient, the 
apparent absence of symptoms and the very minimal 
elevated sedimentation rates, there was no reason 
to consider the diagnosis of temporal arteritis 
or pursue any type of evaluation for this 
condition.  

Given the number of factors that affect the 
sedimentation rate and the long interval of time 
between a minimally elevated value and the 
development of temporal arteritis, it is highly 
unlikely that there was any relationship between 
the slightly abnormal sedimentation rates and the 
subsequent development of disease.  Furthermore, 
while temporal arteritis can have a gradual 
onset, this time is usually a matter of weeks and 
months rather than years.  Given the age of the 
patient in 1959, 1960, and 1968, the apparent 
lack of symptoms and a subsequent sedimentation 
of 2mm/hr in 1969, it would not be possible to 
relate the laboratory findings to the subsequent 
temporal arteritis nor conclude that the 
sedimentation rate was predictive of the later 
development of this condition.  A sedimentation 
rate is so non-specific and the elevations are so 
minimal to mitigate against a claim that they are 
related.  

A loss of vision in the veteran's right eye is currently 
shown by the record, but no such vision loss is shown 
clinically or by complaint in service or for many years 
following the veteran's last discharge from service.  See 
Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint can 
be considered in service connection claims).  Moreover, as 
explained below, there is no competent evidence that links 
the disability in question to military service of the 
Veteran.  

Indeed, the veteran's loss of vision of the right eye or the 
entity underlying that vision loss is not shown to bear any 
temporal or causal relationship to his active service.  
Lacking in this instance is any competent evidence of a nexus 
between the veteran's vision loss of the right eye and his 
active service or any event thereof, inclusive of elevated 
ESR values.  While the medical literature presented indicates 
that temporal arteritis is accompanied by highly or markedly 
elevated ESR values during the active phase of that disease 
process, the veteran's elevation of his ESR has been labeled 
by competent opinion as slightly, very minimally, or mildly 
elevated during active service.  The medical articles do not 
specifically pertain to the facts and circumstances unique to 
the Veteran and are probative only of the definition, 
cause(s), incidence, and risk factors for temporal arteritis 
in the general population.  To the extent that medical 
professionals have examined the Veteran in this case and/or 
reviewed materials contained within the veteran's claims 
folder complied in service and thereafter, none has offered 
any finding or opinion to the effect that the veteran's right 
eye vision loss had its onset in service or is otherwise 
service-related.  

Notice is taken that the Veteran is competent to report what 
comes to him through his senses, e.g., experiencing symptoms 
of blindness or near blindness.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005); Layno v. Brown, 6 Vet. App. 
465, 469 (1994). However, there is no indication in the 
record that the Veteran experienced a loss of vision of the 
right eye in service, nor is there any documentation that the 
Veteran has had the relevant medical training to provide a 
diagnosis of temporal arteritis or competently speak to the 
question of the date of onset of his temporal arteritis, the 
significance of ESR values, or the cause or etiology of his 
right eye vision loss.  As a layperson, the Veteran is not 
competent to provide a medical opinion about such a 
diagnosis, or the etiology or causation of the claimed 
disability.  Epps v. Brown, 9 Vet. App. 341, 344 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Here, 
the dispositive fact is that competent evidence linking the 
veteran's vision of the right eye to his active service or 
any event thereof is lacking and, as a result, his appeal 
must fail.  38 U.S.C.A. §§ 1110, 1131, Boyer, supra; Mercado- 
Martinez, supra; Cuevas, supra.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
veteran's claim for service connection for vision loss of the 
right eye must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz 
v. Principi, 274 F.3d 1361, 1364-1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).


ORDER

Service connection for loss of vision of the right eye is 
denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


